      Case 2:21-cv-01234-JAM-KJN Document 4 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DONALD L. COBB,                                  No. 2:21–cv–1234–JAM–KJN PS

12                       Plaintiff,                    ORDER

13           v.                                        (ECF No. 3.)

14    STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17          On July 27, 2021, the magistrate judge filed findings and recommendations (ECF No. 3),

18   which were served on the parties and which contained notice that any objections to the findings

19   and recommendations were to be filed within fourteen (14) days. No objections were filed.

20   Accordingly, the court presumes that any findings of fact are correct. See Orand v. United States,

21   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de

22   novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

23          The court has reviewed the applicable legal standards and, good cause appearing,

24   concludes that it is appropriate to adopt the findings and recommendations in full.

25   ///

26   ///

27   ///

28   ///
                                                       1
     Case 2:21-cv-01234-JAM-KJN Document 4 Filed 09/01/21 Page 2 of 2


 1      Accordingly, IT IS HEREBY ORDERED that:
 2      1. The findings and recommendations (ECF No. 3) are ADOPTED IN FULL;
 3      2. The action is DISMISSED WITH PREJUDICE; and
 4      3. The Clerk of Court is directed to CLOSE this case
 5

 6
     Dated: September 1, 2021                    /s/ John A. Mendez
 7                                               THE HONORABLE JOHN A. MENDEZ
                                                 UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
